Citation Nr: 1726166	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 percent for posttraumatic stress disorder with depressive disorder, not otherwise specified, from May 27, 2009 to July 11, 2012.

2.  Entitlement to an initial evaluation greater than 50 percent from July 11, 2012 to January 11, 2016, and greater than 70 percent beginning January 11, 2016, for posttraumatic stress with depressive disorder not otherwise specified.

3.  Entitlement to a total disability evaluation based on individual unemployability prior to January 11, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1973.  

These matters arise before the Board of Veterans' appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the issues has since been transferred to the RO in Nashville, Tennessee.

During the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) granted a 70 percent evaluation for the service-connected posttraumatic stress disorder (PTSD) with depressive disorder not otherwise specified (NOS) and entitlement to a total disability evaluation based on individual unemployability (TDIU), effective January 11, 2016.  However, since the evaluation assigned for PTSD with depressive disorder NOS is less than the maximum afforded by the rating criteria, and entitlement to TDIU is inextricably intertwined in the evaluation assigned this disability, these claims remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in January 2015 by video teleconference.  A transcript of that hearing was made and is associated with the claims file.

This case was before the Board in March 2015, when it was remanded for further development.  That development having been completed, the case is now again before the Board.


FINDINGS OF FACT

1.  For that time period prior to July 1, 2012, service-connected PTSD was manifested by occupational and social impairment of no more than reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2.  Beginning July 1, 2012, service-connected PTSD was manifested by total occupational impairment, but not total social impairment. 

3.  The evidence shows that the Veteran's service-connected disabilities have precluded him from securing or following a substantially gainful occupation effective July 1, 2012.


CONCLUSIONS OF LAW

1.  Prior to July 1, 2012, the criteria for an initial evaluation of 50 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).  

2.  Effective July 1, 2012, the criteria for an initial evaluation of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.130, Diagnostic Code 9411 (2016).  

3.  The criteria for a grant of TDIU have been met for the period from July 1, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.19 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

VA's duty to notify was satisfied by a letter dated in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In addition, VA has satisfied its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  The Veteran's claims were remanded in March 2015 to ensure adequate development, including to obtain identified VA treatment records and to provide the Veteran an additional VA examination.  The record shows the AOJ has obtained VA treatment records and identified, available private treatment records.  In addition, the AOJ obtained service treatment and personnel records.  VA examinations were afforded the Veteran in September 2009 and again in January 2016.  These examinations, in aggregate, provide an adequate basis for rendering the decisions in the Veteran's current appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Higher Initial Evaluations

The Veteran seeks higher initial evaluations for his service-connected PTSD with depressive disorder NOS throughout the time period on appeal.  Specifically, he has testified and asserted that his PTSD and depressive disorder symptoms, specifically his inability to memorize postal courier routes and establish and maintain social relationships, have rendered him unemployable.  

VA has adopted a Schedule for Rating Disabilities (hereinafter Schedule) to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321, see generally, 38 C.F.R. Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 1991, 126 (1999).  In initial-rating cases where, as here, the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

The Veteran's PTSD with depressive disorder has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to PTSD.  Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (hereinafter, Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the Rating Formula, a 30 percent disability rating requires:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV) or the revised Fifth Edition (DSM-5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

The DSM-IV has been updated with a Fifth Edition (DSM-5) and, effective March 19, 2015, VA amended certain provisions in the regulations to reflect this update, including the Schedule.  (79 Fed. Reg. 45093).  As original certification of this appeal was in September 2014, these amendments do apply.  
Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).   The Board acknowledges that DSM-5 governs in the present case.  However, the Veteran's appeal has been pending since the date of grant of original service connection, which was made effective in May 2009.  Hence, and insomuch as GAF scores were used and provide a useful gauge as to the level of disability the Veteran's disability has manifested, the Board will refer to them where they have been assigned.  The Board stresses that its decisions in no way rely on the GAF scores alone. 

GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

The Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a Veteran's symptoms "play an important role" in determining the disability level).  The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  

In the present case, the Veteran was service connected for PTSD with depressive disorder by an October 2009 rating decision, which assigned an evaluation of 30 percent, effective May 27, 2009.  An August 2014 rating decision assigned a 50 percent evaluation, effective July 11, 2012.  A March 2016 rating decision assigned a 70 evaluation, effective January 11, 2016.  Entitlement to a total disability evaluation based on individual unemployability was assigned in a May 2016 rating decision, effective January 11, 2016.

A September 2009 VA examination notes that the Veteran presented with a history of outpatient treatment for PTSD with individual therapy at the Veteran's Center since June 2009 and at VA for depression with anti-depressants at VA since 2001.  The Veteran reported current symptoms of moderate depression including isolation, sleep disturbance, and low motivation.  He stated he had felt depressed for a long time, and did not know exactly when it started.  He was not sure it was related to his PTSD.  The Veteran reported sleep impairment with difficulty staying asleep every night.  He reported waking about 3-4 times per night and dreams about Vietnam, which had lessened over the years, but had resurfaced since he started treatment at the Vet Center.  He reported fatigue during the day and diminished concentration due to his sleep difficulties.  He reported no hallucinations or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  He reported no problems with activities of daily living.

The examiner observed him to present as neatly groomed and dressed in his work uniform.  He was oriented to person, time and place.  Psychomotor activity, thought processes and thought content were unremarkable, but speech was impoverished and attitude toward the examiner was indifferent and guarded.  He made intermittent eye contact.  He exhibited no delusions.  Judgment was intact and insight was fair.  Impulse control was fair.  Affect was described as flat and mood as anxious and depressed.  The examiner found the Veteran to exhibit a short attention span, but normal remote, recent, and immediate memory.  He was unable to do serial 7s.  He could spell a word forward but struggled to spell it backward, and reported difficulties with concentration.   

The examiner assessed the Veteran's symptoms of PTSD as continuous and mild to moderate in severity.  These symptoms included recurrent and intrusive distressing recollection of trauma including images, thoughts, or perceptions; recurrent and distressing dreams; efforts to avoid thoughts, feelings or conversations associated with trauma; markedly diminished interests or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  The examiner further observed that the Veteran described his symptoms of sleep disturbance as ongoing since Vietnam without remission; but it was only after he started treatment that he recognized other symptoms were also related to his experiences in Vietnam.

The examiner stated the Veteran appeared to be displaying moderate symptoms and/or moderate difficulty in social functioning.  The Veteran reported not being in a relationship.  He stated he had been married and divorced three times.  He stated he is a loner, which he thought he got from being in the service, and it did not help his marriages.  He reported a very good relationship with his son, whom he raised, but stated that his son had died of a drug overdose about 7 years earlier.  He reported that he was not close with his father or sisters, and that he did not have any friends nor did he care to make new ones.  He felt that his friends and family had taken advantage of him.  He reported that he enjoys fishing but had not done it in a while.  Occupationally, the Veteran reported working full time as a mail clerk, and that he had been employed for over 20 years.  He reported that poor social interaction and decreased concentration impacted his occupational functioning.

The examiner diagnosed PTSD and depressive disorder NOS, and assigned a GAF score of 60.  In sum, the examiner explained: 

The [V]eteran appears to demonstrate social impairment, otherwise the [V]eteran is generally functioning satisfactorily, with routine behavior, self-care, and occupational performance.  The Veteran describes his symptoms as having delayed onset and is currently receiving mental health treatment with little improvement.  Due to the chronic nature of PTSD, the Veteran's age, and co-morbid depressive symptoms, permanent improvement seems unlikely.  H[o]wever, with continued mental health treatment, some improvement may occur ...

Clinical tests conducted in conjunction with the examination indicated the Veteran was suffering from severe depression, with a GAF assigned of 53.  

In a July 2009 letter, the Veteran's treating clinical psychologist, R.D., Ph.D., from the Veteran's Center, stated he had diagnosed the Veteran with PTSD and depressive disorder, NOS.  The physician reported that the Veteran described traumatic experiences of death and destruction around him and to people close to him, as well as a sense of guilt over possible civilian deaths.  The Veteran reported these experiences were always with him.  The physician observed:

Many things trigger traumatic memories for him.  Some examples include smells, idle time, helicopters, and fireworks. [The Veteran] describes his (sic) frequently remaining at home away from others.  He does what he can to avoid reminders; still, he finds it impossible to negate everything that could possibly bring back traumatic thoughts.  He therefore isolates himself, avoiding social contact, and shuts down his emotions in an effort to block out the pain.  He cannot be in a crowd and he has few acquaintances and no friend's (sic) presently in Florida, only coworkers at the Post Office where he works as a clerk.  [The Veteran] also suffers from chronic sleep difficulties.

VA treatment records show the Veteran admitted to thoughts of suicide but denied any plan or intent in July 2009, and was assigned a GAF of 53.  

After careful review of the available evidence, the Board finds that the evidence supports an evaluation of 50 percent, and no higher, prior to July 1, 2012.  While the examiner in September 2009 opined the Veteran was able, generally, to function satisfactorily with routine behavior, self-care and occupational performance, the examiner also observed the Veteran to exhibit moderate symptoms and/or moderate difficulty in social functioning.  Combined with Dr. R.D.'s observation that the Veteran describes traumatic memories that are always with him, the Veteran's report of suicidal ideation, his expression of isolation and description of difficulty interacting with people at work, demonstrated difficulty with concentration, and the GAF of 53 in this time period, the Board finds that his occupational and social impairment is more appropriately characterized as productive of impairment in reliability and productivity with difficulty in establishing and maintaining effective work and social relationships warranting a 50 percent evaluation under 38 C.F.R. § 4.130, Diagnostic Code 9411.

However, an evaluation greater than 50 percent is not warranted during this time period.  The medical evidence does not show the Veteran was found to exhibit illogical, obscure or irrelevant speech; to be unable to function independently, appropriately and effectively; to neglect personal appearance and hygiene; or to be unable to establish and maintain effective relationships.  In addition, he was not observed to exhibit impaired thought processes or communication, or to have delusions or hallucinations, or to be disoriented as to person, place or time.  Rather, he was found to be capable of performing the acts of daily living, and to remain fully employed.  Moreover, he expressed no suicidal plan.

Therefore, an evaluation of 50 percent, and no higher, for the time period from May 27, 2009 to July 1, 2012 is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In a July 11, 2012 VA treatment record, the Veteran reported that he retired from the post office on June 30, 2012 after 24 years.  He recently relocated from another state.  Following evaluation, he was assigned a GAF score of 50.

In January 2015, the Veteran testified that he has numerous nightmares that keep him up half the night.  He testified that he would wake up 4 times a night if not more.  He further reported that he kept to himself, staying at home and that he did not like to go out in crowds.  He stated he had no friends and was no longer employed.  Board Hearing Transcript., p. 3.  He testified that the reason he was no longer employed was that he could not remember the streets and routes for a scheme test he had to know for his job with the post office.  He reported he had problems learning it, and not knowing the scheme was a reason for him not to keep his job.  He had the option to retire, so he did.  Id., p. 4.  He also testified that he experienced suicidal and homicidal thoughts, but that they were not something he would act upon.  Id., p. 5.  Upon additional questioning, the Veteran described that PTSD affects his daily life in that he does not go out much and does not like crowds.  The only place he goes to is the senior center for exercise.  Other than that, he stays home and works in the yard or inside the house.  Id., p. 6.

In January 2016, the Veteran again underwent VA examination, at which time the examiner was also asked to review the claims file and make an assessment on the Veteran's VA treatment records dating back to 2009.  The examiner observed the Veteran to present on time but dressed in a t-shirt with holes in it, and a dingy, worn hoodie.  He was in need of a haircut.  Speech was deep in tone and low but with normal prosody.  Affect was flattened with mood self-described as short and easily irritated.  He was not observed to exhibit psychotic processes and thinking was goal-directed.  He reported suicidal thinking without plan or intent occurring approximately 6 times a year.

The examiner demonstrated close review of the record noting entries as far back as in 2009.  The examiner noted that the Veteran reported substantially increased nightmares and waking up in 2015, and that he testified that he left his job with the post office at least in part due to memory impairment (this was in 2012).  The Veteran reported being close to one of his two sisters, and that the daughter of that sister visited him in November 2015.  In addition, he stated he buys his own food, driving to the store to get it.  Yet, the Veteran also reported both his sisters live out of state and that he avoids getting out as much as possible.  The examiner noted that the has no family or friends in the area, and that he stated he knows no one around where he lives.  Commenting upon the degree of the Veteran's isolation and the ability to learn newly required information, the examiner observed:

In addition to his isolation his description of difficulty on his last job as postal clerk in learning newly required information is very much consistent with means in which PTSD impairs cognitive functioning when the[re] is no h[istory] of a head injury.  His PTSD has also resulted in his increasing isolation as noted by his provider of his visit of July 2015.  Today[']s evaluation also revealed the means by which his PTSD has interfered with his ability to make friends and his irritability that has resulted in difficulty in getting along with coworkers.

In pertinent part, the examiner opined that the Veteran's service-connected PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

While referencing the Veteran's social history and the impact of the Veteran's PTSD on his occupational and social functioning, the examiner opined:

Based upon these findings the examiner opines that the Veteran is markedly impaired.  From this rationale the examiner opines that the Veteran is as least likely as not unable to secure or maintain gainful employment.

VA treatment records other than those cited by the January 2016 VA examiner reflect that in 2012, the Veteran reported new or increased symptoms of sleeplessness-stating he had not gotten a full night's sleep for years and years; anxiety, worry and feeling restless and on edge all the time; and ongoing, worsening depression.  The health care provider observed the Veteran to present as appropriately groomed, well-maintained and with appropriate hygiene.  He was alert and oriented to person, place, time and situation.  He was cognitively intact, thought processes were logical and linear, and he evidenced no delusions or paranoia.  Yet, he was also observed to exhibit poor eye-contact and a near constantly averted and down cast gaze; mild psychomotor slowing; decreased speech; and dysphoric, blunted affect.  It was noted that the Veteran was not taking the appropriate amount of prescribed medications due to a misunderstanding in transferring his care upon moving.  The entry shows a GAF of 48.

After careful analysis of the evidence of record, including the Veteran's 2015 testimony and the January 2016 VA examination report and records review, the Board finds that the evidence supports an evaluation of 70 percent effective July 1, 2012, but no higher.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

In so finding, the Board takes note of the January 2016 VA examiner's opinion that the Veteran is unable to secure and maintain gainful employment.  On the first page of the examination report, the examiner assessed the Veteran's symptomatology as productive of that contemplated in the 70 percent evaluation under the diagnostic code:  occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  During his hearing, the Veteran testified that he last worked on June 30, 2012.  After affording the Veteran the benefit of the doubt, the Board concludes that the evidence reflects that the Veteran has been unable to work due to his PTSD since that time.

However, the Board concludes that a 100 percent rating is not warranted.  Total social impairment has not been shown, nor has gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Although the Veteran was noted to mainly stay home, he did report going to a senior center for exercise and was able to interact appropriately with the January 2016 VA examiner and participate during his hearing.  Thus, he has not been shown to be totally socially impaired to warrant a 100 percent rating.   

In sum, the evidence supports an evaluation of 50 percent, but no higher, before July 1, 2012 for PTSD with depressive disorder NOS.  The preponderance of the evidence is against an evaluation greater than 50 percent before July 1, 2012.  Beginning July 1, 2012, the evidence supports an evaluation of 70 percent, but no higher, for PTSD with depressive disorder, NOS.  38 C.F.R. § 4.130, Diagnostic Code 9411; 38 C.F.R. § 4.7.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. § 4.16(b).  In such cases, the issue of the Veteran's entitlement to a TDIU should be referred to the Director of the Compensation Service for extraschedular consideration.

As reflected above, the Board has granted 70 percent for PTSD effective July 1, 2012, the day following his retirement.  The Board concludes that a TDIU is warranted from this date.  The evidence does not show, nor does the Veteran assert, that he was unemployable prior to this date.




ORDER

For that time period from May 27, 2009 to July 1, 2012, a 50 percent evaluation, and no higher, for service-connected PTSD with depressive disorder, NOS, is granted, subject to the laws and regulations governing monetary awards.

For that time period beginning July 1, 2012, a 70 percent evaluation, and no higher, for service-connected PTSD with depressive disorder, NOS, is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a total rating based on individual unemployability is granted effective July 1, 2012.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


